Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 30, 2015                                                                                  Robert P. Young, Jr.,
                                                                                                                Chief Justice

  150894                                                                                              Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
  GORDON JOSEPH BREDOW and SUZANNE                                                                   Richard H. Bernstein,
  BREDOW,                                                                                                            Justices
           Plaintiffs-Appellants,
  v                                                                SC: 150894
                                                                   COA: 315219
                                                                   Kent CC: 11-011291-NO
  LAND & CO., PRD CONSTRUCTION, INC.,
  d/b/a LAND SERVICE AND SUPPLY,
  WYOMING INDUSTRIAL CENTER, LLC, and
  WYOMING INDUSTRIAL CENTER II, LLC,
             Defendants-Appellees.

  _________________________________________/

         On order of the Court, the application for leave to appeal the October 30, 2014
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in
  lieu of granting leave to appeal, we VACATE that part of the Court of Appeals opinion
  discussing plaintiff Gordon Bredow’s status as an invitee or a licensee. We nevertheless
  AFFIRM the result reached by the Court of Appeals because we conclude that, assuming
  arguendo that the plaintiff remained an invitee throughout his time on the property, the
  danger was open and obvious and contained no special aspects excepting it from the open
  and obvious doctrine. See Hoffner v Lanctoe, 492 Mich. 450, 473 (2012).




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 30, 2015
           t0930
                                                                              Clerk